UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2599



BILLY EARL SMITH, JR., a/k/a Johnathan David
Smith,

                                              Plaintiff - Appellant,

          versus


WILLIAM BYRD PRESS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-169)


Submitted:   February 2, 1999          Decided:     February 17, 1999


Before MOTZ and TRAXLER, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Earl Smith, Jr., Appellant Pro Se. Daryl Eugene Webb, Jr.,
Kimberly W. Daniel, MAYS & VALENTINE, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Earl Smith appeals the district court’s order dismissing

his civil action in which he alleged discriminatory treatment,

defamation, and invasion of privacy. Our review of the record dis-

closes that Smith failed to allege a federal cause of action and

that the district court did not have jurisdiction to consider

Smith’s potential state law claims.   See 28 U.S.C. § 1331 (1994);

28 U.S.C.A. § 1332 (West 1993 & Supp. 1998).

      Accordingly, we affirm the district court’s order.   We deny

Smith’s “Motion for Additional Information,” his “Motion of Expla-

nation of Plaintiff’s Oral Argument of Transcript as Attachment of

Appeal and Informal Brief, etc.,” and his “Motion to Clerk’s Office

Involving Case.”   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2